DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Please amend claim 13 so that “size from 1500 nm or less” is changed to “size of 1500 nm or less” for proper grammar. 
Please amend claim 20 so that “and ether” is changed to “an ether,” to make clear that the list of fluids are all alternatives of each other (see specification, para 55). 

Claim Interpretation
Due to the definitions provided by the Applicant in para 30, the Office will use the following interpretations: 
“Sacrificial gate structure” is interpreted as “a gate structure that does not operate to control output current (i.e., flow of carriers in a channel region) of a semiconductor device through electrical or magnetic currents.” 
“Functional gate structure” is interpreted as “a gate structure that operates to control output current (i.e., flow of carriers in a channel region) of a semiconductor device through electrical or magnetic currents.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-5 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227043 A1 (“Guo”) in view of US 5343064 (“Spangler”). Claims 13 and 18 are further evidenced by US 2011/0227558 A1 (“Mannion”). All three references were cited by the Office in parent application 14/587941 and are on the 2/19/20 IDS. Claim 14 is further evidenced by US 2015/0338403 A1 (“Wang).”

Guo teaches:

    PNG
    media_image1.png
    224
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    483
    media_image2.png
    Greyscale


1. A method of sensing nanoparticles within a nanofluid, said method comprising: 
providing a nanofluid sensor (see e.g. Figs. 5 and 6B), said nanofluid sensor comprising: 
an array of gate structures 304 (six are shown in Fig. 6B; see also Fig. 3), each gate structure of the array of gate structures is located on a semiconductor material portion 100 (para 10; substrate, comprising semiconductor material); 

a vertical inlet channel 602 (para 16, Fig. 6B) located within a portion of said interlevel dielectric material and located on one side of said array of gate structures; 
a vertical outlet channel 604 (para 16, Fig. 6B) located within another portion of said interlevel dielectric material and located on another side of said array of gate structures; 
a horizontal channel 102 (Fig. 6A) connected to said vertical inlet and outlet channels, located beneath said array of gate structures, and vertically separating said array of gate structures from a handle substrate 100; and 
a back gate dielectric material portion 302 lining exposed surfaces within said horizontal channel (it lines the top, Fig. 6A), 
adding a nanofluid (fluid comprising DNA, para 17) containing nanoparticles (DNA) into said vertical inlet channel; 
flowing said nanofluid through said vertical inlet channel and into said horizontal channel (para 17-18); and 
measuring and recording characteristics of each gate structure of said array of gate structures as said nanofluid passes through said horizontal channel (para 17-18).  

Guo does not explicitly teach that 502 is a “dielectric” material. Rather, Guo only teaches that it is a “capping layer”. However, it is well known to form a capping layer out 
Spangler teaches forming an interlevel dielectric material (e.g. 100, Fig. 2)
surrounding the gate structure, and forming holes therethrough (Figs. 4-6). Spangler
also teaches protecting the interlevel dielectric by forming a barrier thereon (col 3 lines
36-40; col 11, lines 14-18). It would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to add the invention of Spangler
to the invention of Guo. The resultant structure either forms the capping layer of Guo
out of the material of 100 of Spangler, or adds 100 on top of the capping layer of Guo;
and forms the ion barrier on all exposed surfaces of the channel in Figs. 6A-6B. The
motivation to do so is that the combination produces the predictable results of providing
a dielectric material on top of the device to isolate the transistors electrically from each
other, and to form a barrier on all exposed surfaces to prevent ions from penetrating into
the transistors (col 11 lines 16-18) and degrading their performances.

Guo and Spangler together teach and/or would have suggested as obvious to one of ordinary skill in the art at the time of invention:

2. The method of Claim 1, 
wherein said array of gate structures are sacrificial gate structures (there is no separate metal gate that controls the output current in the transistor; see claim interpretation section above), and 
control the output current).  

3. The method of Claim 2, further comprising a dielectric spacer (portions of 502 between gate and S/D regions) located on sidewall surfaces of each sacrificial gate structure.  

4. The method of Claim 2, further comprising a trench isolation structure (e.g. portions of 502 between gate and S/D regions, and/or trenches 504 above S/D regions, see Fig. 5) separating each sacrificial gate structure of said array of gate structures.  

5. The method of Claim 2, further comprising a source region S located within each semiconductor material portion and on one side of each sacrificial gate structure, and a drain region D located within each semiconductor material portion and on another side of each sacrificial gate structure (see Fig. 5).  


13. The method of Claim 1, wherein said nanoparticles have a size of 1500 nm or less (see DNA, para 17; see Mannion, para 7, wherein the size of the DNA bilayer strand is about 2 nm). 



15. The method of Claim 1, wherein said nanoparticles are metallic, semi-metallic, magnetic, non-magnetic, organometallic, organic (DNA, para 17) or any combination thereof.  

16. The method of Claim 1, wherein said nanoparticles are biomolecules (DNA, para 17).  

17. The method of Claim 1, wherein said nanoparticles are DNA nanoparticles (DNA, para 17).  

18. The method of Claim 1, wherein said nanoparticles are negatively charged, positively charged or a combination of negatively charged and positively charged (DNA, para 17; see Mannion, para 123, 296, 312, etc., showing DNA is charged).  

19. The method of Claim 1, wherein said nanoparticles are present in said nanofluid as a colloidal suspension (para 17, “fluid having, for example single strand DNA [that] flows”; one of ordinary skill in the art would recognize this as a colloidal suspension, which is a mixtures in which one substance of insoluble particles is suspended throughout another substance).   

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227043 A1 (“Guo”) in view of US 5343064 (“Spangler”) and US 2008/0063566 A1 (“Matsumoto”).
Guo and Spangler teach claim 1, as discussed above, but do not teach wherein said array of gate structures are functional gate structures comprising a front gate dielectric material portion and a front gate material portion.
Matsumoto teaches wherein the gate structures are functional gate structures (para 2, 3, 10, 28, 30, 181, 183, 198, 199, 201, etc.) comprising a front gate dielectric material portion (e.g. 13, para 106) and a front gate material portion (e.g. 23, para 114, Fig. 16). Essentially, Matsumoto teaches the use of having a metal gate to apply voltage, to control the transistor, and in combination the metal gate would be added to Guo above Guo’s graphene channel 304 and/or Guo’s insulator 306 that would act as the gate insulator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Wang, including control of a transistor by a functioning gate, to the invention of Guo. The motivation to do so is that the combination produces the predictable results of varying the current signal by changing the gate voltage (para 3) and otherwise aiding sensing (para 10, 28, etc.). 

Guo, Spangler, and Wang together teach and/or would have suggested as obvious to one of ordinary skill in the art at the time of invention:



9. The method of Claim 7, further comprising a trench isolation structure (e.g. portions of 502 between gate and S/D regions, and/or trenches 504 above S/D regions, see Fig. 5) separating each functional structure of said array of gate structures.  

10. The method of Claim 7, further comprising a source region S located within each semiconductor material portion and on one side of each functional gate structure, and a drain region D located within each semiconductor material portion and on another side of each functional gate structure.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227043 A1 (“Guo”) in view of US 5343064 (“Spangler”) and US 2014/0170736 A1 (“Heredia”).
Guo and Spangler teach claim 1, as discussed above, but do not teach wherein said nanofluid is composed of water, an alcohol, an ester, a hydrocarbon, an ether, or an oil. Heredia teaches wherein said nanofluid is composed of water, an alcohol, an ester, a hydrocarbon, an ether, or an oil (para 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Heredia to the invention of Guo. The motivation to do so is that the combination produces the predictable results of .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227043 A1 (“Guo”) in view of US 5343064 (“Spangler”) and XXX. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227043 A1 (“Guo”) in view of Spangler, Matsumoto, and US 2013/0200438 A1 (“Liu”).
Re claim 6, Guo and Spangler teach claim 2. Re claim 11, Guo, Spangler, and Matsumoto teach claim 7. However, none of these references teach a logic gate structure located laterally adjacent said array of gate structures, said logic gate structure is present on another semiconductor material portion, and wherein an insulator layer portion is located directly beneath said another semiconductor material portion.  Liu suggests as obvious to one of ordinary skill in the art (the multiple transistors may all be on an SOI substrate, see para 23; 304 is a BioFET, which is accessed via a control transistor 302, see para 35 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Liu to the invention of Guo The motivation to do so is that the combination produces the predictable results of allowing a control transistor or switching element to provide connection to the BioFET, in an arrangement wherein many BioFETs are in an array. This allows for local control of a single BioFET in the array.

Allowable Subject Matter
Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claims 1+12, including: wherein said back gate dielectric material portion extends to at least a topmost surface of said interlevel dielectric material.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Kevin Parendo/Primary Examiner, Art Unit 2819